DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on page(s) 10 of the Response:
Langhorst is focused on standard microscopy where the objective can focus through a 3D sample. See Langhorst, p. 4 (“[wjith increasing sample thickness, out-of-focus information will render the resulting image impossible to interpret. Thicker samples have to be imaged using a microscopic technique offering optical sectioning . . . Three dimensional rendering and precise localization in 3D can only be applied to optically sectioned images”), p. 10 (“structured illumination microscopy provides an easy-to-use and most of all easy-to-add tool for optical sectioning. The necessary modification to a standard widefield fluorescence microscope is very simple”), p. 12 (“[i]n thick, highly fluorescent samples, both images will become more and more identical and the dynamic range of the final sectioned image will decrease until no sectioned image can be reliably calculated any more”). In contrast to the standard microscopy approach of Langhorst, the pending claims are directed to a fiber-based system where the objective is imaging the light returning from a single 2D focal plane. Spec., paras. [48]-[49], Langhorst does not teach imaging using a fiber-based system such as that of Muldoon or, nor does Langhorst teach imaging light returning from a single 2D focal plane. Thus, one of skill in the art would have no reason, based on the combination of Muldoon and Langhorst to modify the fiber-based system of Muldoon to add the recited features. There is no disclosure in Langhorst to suggest that modifying a fiber-based system which has a different mode of operation from a standard microscopy system would be effective or desirable. Therefore, there is no prima 
In response, the Examiner respectfully submits that one having ordinary skill in the art would have known of the benefits offered by the use of fiber optics such as the ability to direct the transmitted light signal in a near unlimited number of directions.  Muldoon teaches that “flexible, narrow-diameter optical fibers are well-suited for performing microscopic imaging at sites within the human body, and several researchers initially demonstrated the feasibility of using a length of single-mode fiber as a conduit through which confocal microscopy could be performed” (p.16415).  Thus, Muldoon provides ample suggestion that optical fibers are not incompatible with microscopy systems such as the one taught by Langhorst, but in fact may even provide enhancing features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 6-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Subcellular-resolution molecular imaging within living tissue by fiber microendoscopy” by T.J. Muldoon et al.  Optics Express. Vol. 15, No. 25. 10 December 2007. pp.16413-16423 (hereinafter as Muldoon, of record) in view of “Structure brings clarity: Structured illumination microscopy in cell biology” by M.F. Langhorst et al. Biotechnology. 4(7). 2009. pp.1-24 (hereinafter as Langhorst, of record) 
	Regarding claims 1 and 10, Muldoon discloses a high-resolution (p.16415: “high-resolution”) microendoscope system and method of use (p.16416: “microendoscopy system”) comprising: a light source (p.16416: “LED light source”); and a fiber optic bundle configured to transmit light from the light source to a sample (p.16416: “a flexible fiber-optic bundle is transferred coherently to the distal end…The distal tip of the bundle is placed in direct contact with the sample”).  Muldoon does not explicitly disclose a disc configured to receive light returned from the sample, the disc having spaced-apart segments, the spaced-apart segments being at least one of openings and transparent portions; a first camera configured to capture a first image based at least in part on light passing through the disc; a second camera configured to capture a second image based at least in part on light reflected from the disc, wherein the disc is positioned between the light source and the fiber optic bundle.  However, Langhorst teaches a disc (p.11: “spinning disk”) that receives light returned from a sample (p. 11: “emitted light from the sample is directed back to and detected through the same disk”), the disc having transmitting portions (p.11: “the openings on the disk…the image detected through the disk”) and reflecting portions (p.11: “light rejected at the disk can be injected into a second imaging beampath”); a first camera configured to capture a first image based at least in part on light passing through the disc (p.11: “the image detected through the disk”); and a second camera configured to capture a second image based at least in part on light reflected from the disc (p.11: “light rejected at the disk can be injected into a second imaging beampath. This can be captured by a second camera…).  The disc would necessarily be positioned at some point between the source and the fiber optic bundle since Langhorst teaches, “As in other (p. 862).  In other words, the light signal reflected from the sample through the fiber optics of Muldoon, would necessarily reach the disc before ever reaching its source, which would satisfy the relevant limitation of the claim.  Since Muldoon teaches an instrument that acquires cellular images in real-time (p.16416) and “retains several of the advantageous features of confocal microscopy, including…real-time image acquisition” (p.16423), it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the confocal live-cell illumination of Langhorst (p.11: “live cell imaging) to the live cell microendoscopy of Muldoon, as to provide the visual advantages of structured illumination to a cost-effective delivery system.
	Regarding claims 2 and 10, Muldoon does not explicitly disclose that the processor is configured to subtract the second image from the first image to create an optically sectioned image.  However, Langhorst teaches the subtraction of two images to create an optically sectioned image (p.11: “subtraction of this widefield image from the through-the-disk image would yield an optical sectioned image”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the differential illumination of Langhorst to the microendoscopy imaging of Muldoon, as to provide the visual advantage of confocal optical sectioning.
	Regarding claim 4, Muldoon does not explicitly disclose that the system is configured to capture the first and second images simultaneously, wherein the first image is a widefield image.  However, Langhorst teaches that first and second images are recorded simultaneously (p.11: “simultaneous capture of both images”) and that one of those images is a widefield image (p.11: “widefield contribution”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the simultaneous capture of Langhorst to the microendoscopy imaging of Muldoon, as to provide a simultaneous image acquisition.
	Regarding claim 6, Muldoon discloses that the microendoscope system is configured to image fluorescent targets in vivo (p.16419: “In vivo tumor imaging”, “green fluorescent”).
	Regarding claim 7, the microendoscope system of Muldoon and Langhorst is configured to perform optical sectioning as described above in the rejection of claim 1.  Muldoon discloses that the imaging may be performed in real-time (p.16416: “real-time”; Fig. 2: “single frame image of the same tissue construct acquired in real-time” implies that a video rate exists).
	Regarding claim 8, Muldoon discloses the use of a charge-coupled device (CCD) camera (Fig. 1: “CCD”).  Muldoon does not explicitly disclose that each of the first and second cameras are CCDs, nor that the first camera is positioned on a first side of the disc and the second camera is positioned on an opposing second side of the disc.  However, Langhorst teaches a disc (p.11: “spinning disk”) that receives light returned from a sample (p. 11: “emitted light from the sample is directed back to and detected through the same disk”), the disc having transmitting portions (p.11: “the openings on the disk…the image detected through the disk”) and reflecting portions (p.11: “light rejected at the disk can be injected into a second imaging beampath”); a first camera configured to capture a first image based at least in part on light passing through the disc (p.11: “the image detected through the disk”); and a second camera configured to capture a second image based at least in part on light reflected from the disc (p.11: “light rejected at the disk can be injected into a second imaging beampath. This can be captured by a second camera…).  Since one beampath is transmitted and the other is reflected, 
	Regarding claim 9, Muldoon discloses a first lens (Fig. 1: “10X Objective”); a second lens (Fig. 1: “Tube Lens”); and an emission filter (Fig. 2c: “emission filter”).  Muldoon does not explicitly disclose that each of the first lens, the second lens and the emission filter are positioned between the disc and the second camera.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to position lenses adjacent to the camera, after reflection from a rejecting surface, so as to focus the beam onto the camera surface.  Additionally, emission filters are commonly placed adjacent a detecting element in order to effectively image fluorescent information.
	Regarding claim 11, Muldoon discloses the use of a charge-coupled device (CCD) camera (Fig. 1: “CCD”) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the same type of CCD camera to the first and second beampaths, as to provide compatibility between camera systems.
	Regarding claim 12, Muldoon and Langhorst disclose illuminating the sample and receiving light reflected form the sample prior to capturing first and second images (Muldoon @ p.16416: “Fluorescence emission from the sample is collected”; Langhorst @ p.11: “emitted light from the sample”).
	Regarding claim 13, Muldoon discloses that the light source is a light emitting diode lamp (p.16416: “LED light source”).
(p.11: “spinning disk”) that receives light returned from a sample (p. 11: “emitted light from the sample is directed back to and detected through the same disk”), the disc having transmitting portions (p.11: “the openings on the disk…the image detected through the disk”) and reflecting portions (p.11: “light rejected at the disk can be injected into a second imaging beampath”); a first camera configured to capture a first image based at least in part on light passing through the disc (p.11: “the image detected through the disk”); and a second camera configured to capture a second image based at least in part on light reflected from the disc (p.11: “light rejected at the disk can be injected into a second imaging beampath. This can be captured by a second camera…).  Since Muldoon teaches an instrument that acquires cellular images in real-time (p.16416) and “retains several of the advantageous features of confocal microscopy, including…real-time image acquisition” (p.16423), it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the confocal live-cell illumination of Langhorst (p.11: “live cell imaging) to the live cell microendoscopy of Muldoon, as to provide the visual advantages of structured illumination to a cost-effective delivery system.

Claim(s) 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Subcellular-resolution molecular imaging within living tissue by fiber microendoscopy” by T.J. Muldoon et al.  Optics Express. Vol. 15, No. 25. 10 December 2007. pp.16413-16423 (hereinafter as Muldoon, of record) in view of “Structure brings clarity: Structured illumination microscopy in cell biology” by M.F. Langhorst et al. Biotechnology. 4(7). 2009. pp.1-24 (hereinafter as Langhorst, of record), as applied to claim 1 above, in view of Maly (US 5760950, of record).
Regarding claim 5, neither Muldoon nor Langhorst explicitly disclose a motor operatively connected to the disc and configured to rotate the disc; and at least one processor operatively connected to both the first and second cameras and the motor.  However, Maly teaches an optical scanning system with a Nipkow type disk that is spun by a controlled motor (4:12-35).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the motor of Nipkow as the actuating device of Langhorst’s spinning disk (Langhorst @ p.11) in the microendoscope of Muldoon, as to provide a common manner of controlling an automated rotary device in a scanning optical system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Examiner, Art Unit 3793